Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered January 23, 1991, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of AVz to 9 years imprisonment, unanimously affirmed.
In the circumstances the police acted reasonably in the pursuit, apprehension, and transporting of defendant to the scene of the incident for identification by the complainant (see, People v Casanas, 170 AD2d 257, lv denied 77 NY2d 959). The fact that defendant had been handcuffed before being placed in the police car and taken to the scene for identification did *44not transform this investigative detention into a full-blown arrest (see, People v Hicks, 68 NY2d 234, 239-240; People v Allen, 73 NY2d 378). The use of handcuffs as a precautionary measure for the brief time defendant was detained was not unreasonable, particularly since he had already attempted to flee (cf., People v Acevedo, 179 AD2d 465, 465-466, lv denied 79 NY2d 996). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.